 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

 

Caption in Compliance with D.N.J. LBR 9004-2(c)

Sadek & Cooper Law Offices
1315 Walnut Street

Suite 502 .
Philadelphia, PA 19107
215-545-0008

Attorney for Debtor

 

In re:

Byron Dubose

 

 

 

 48-416883 -

Case No.:

Chapter: | 13 |

Adv. No.:

Hearing Date:

Judge: Altenburg

CERTIFICATION OF SERVICE »

1. I, Karen M. Campling :
Corepresent _ in the this matter.’

(Wi am the secretary/paralegal for Brad J. Sadek, Esq. _, who répresents

Byron Dubose ___ in the this matter.
f] am the

2. On 10/17/2018

chart below:
Chapter 13 Debtor's Certifi cation in Opposition

in the this case and am representing myself.

, Lsent a copy of the following pleadings and/or documents to the parties listed in the

3. I hereby certify under penalty of perjury that the above documents were sent using the mode of service

. indicated.
Dated: October 17, 2018 ~

 

Software Copyright {co} 1986-2018 Bast Case, LLC - www besicase. com:

fs! Karen M. Campling
Signature

 

Best Gase Bankruptcy
 

 

 

 

 

 

 

 

(7 Hand-delivered
[_} Regular mail
[J Certified mail/RR
isabel C. Balboa . C] E-mail
Chorty tree Conmorate Genter enapier 19 Trustee i¥] Notice of Electronic Filing (NEF)
535 Route 38, Suite 580 SC [J Other __
Cherry Hill, NJO800 oo (as authorized by the court *)
. ("] Hand-delivered .
lv] Regular mail
[-] Certified'mail/RR
vo [_] E-mail
Woe okeside Drive |__| Notice of Electronic Filing (NEF)
Atco, NJ08004 oo [1 Other
. "(as authorized by the court *)

* May account for service by fax or other means as authorized by the court through the issuance of an Order
Shortening Time. |

2 rev. 8/1/15
Software Capyright (c} 4996-2018 Best Cass, LLC - www. bestcase.com : . . . . Best Gase Bankruptcy
